            Case 1:20-cv-01662-AWI-SAB Document 8 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   JAMES LUEDTKE,                                      Case No. 1:20-cv-01662-AWI-SAB

10                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS RECOMMENDING
11           v.                                          AND DISMISSING ACTION FOR FAILURE
                                                         TO PAY THE FILING FEE
12   DALE DROZD, et al.,
                                                         (ECF Nos. 6, 7)
13                  Defendants.

14

15          James Luedtke (“Plaintiff”), a federal prisoner, is appearing pro se in this civil rights

16 action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

17 U.S. 388, 91 S.Ct. 1999 (1971), which provides a remedy for violation of civil rights by federal

18 actors. The matter was referred to a United States magistrate judge pursuant to 28 U.S.C. §

19 636(b)(1)(B) and Local Rule 302.
20          On December 21, 2020, the magistrate judge filed a findings and recommendations.

21 (ECF No. 6.) The magistrate judge recommended that this matter be dismissed for Plaintiff’s

22 failure to pay the filing fee.    The findings and recommendations was served Plaintiff and

23 contained notice that any objections to the findings and recommendations were to be filed within

24 thirty from the date of service. On January 14, 2021, Plaintiff filed objections to the findings and

25 recommendations.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27 de novo review of this case. Having carefully reviewed the entire file, the court finds the

28 findings and recommendations to be supported by the record and by proper analysis.


                                                     1
          Case 1:20-cv-01662-AWI-SAB Document 8 Filed 01/15/21 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The findings and recommendations, filed December 21, 2020, is ADOPTED IN

 3              FULL;

 4        2.    This matter is DISMISSED for Plaintiff’s failure to pay the filing fee; and

 5        3.    The Clerk of the Court is DIRECTED to close this action.

 6
     IT IS SO ORDERED.
 7

 8 Dated: January 15, 2021
                                             SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
